On reconsideration following remand from the Supreme Court, 468 Mich 863 (2003), in light of Adams v Dep’t of Transportation, 253 Mich App 431 (2002), we affirm the trial court’s grant of summary disposition for defendant Macomb County. Because the decision in Nawrocki v Macomb Co Rd Comm, 463 Mich 143; 615 NW2d 702 (2000), and, by implication, the decision in Hanson v Mecosta Co Bd of Co Rd Comm’rs, 465 Mich 492; 638 NW2d 396 (2002), must be applied retroactively, plaintiffs claims do not fall within the highway exception to governmental immunity, MCL 691.1402(1). Our previous affirmance of the grant of summary disposition with respect to defendant city of Warren remains valid for the reasons stated in Part iv of our earlier opinion, Sekulov v Warren, 251 Mich App 333; 650 NW2d 397 (2002), which opinion was vacated by the Supreme Court in the order remanding this matter for our reconsideration.